Title: To George Washington from Henry Lee, Jr., 12 May 1799
From: Lee, Henry Jr.
To: Washington, George



dear Sir
Ab. 10 a.[m.] Sunday mor[nin]g [12 May 1799]

I found yr letter by Mr Anderson last evening at my lodgings & took the earliest opportunity of conversing with Mr Page on its contents Mr Page says that on his first conversation with Mr Harrison he rated his property at five pounds pr acre, but that on a subsequent meeting he fell to 50/ pr acre, for which price he could have purchased the land.
He offered 45/ & proposed renewing the negotiation whenever he should again see Mr H.
Mr P. is of opinion that he can now obtain the land for 50/ & if you defer acting in the business when Mr H. comes down, I will thro Mr Page renew the negotiation without any recurrence to you—of the propriety of yr avoiding any bargain with Mr H. you will yrself judge: my own opinion is favorable to such avoidance—I will wait on you in a few days & remain most respy & most affy yr ob: Svt

H. Lee

